El Juez Asociado Señor Aldret,
emitió la opinión del tribunal.
El Registrador de la Propiedad de Guayama se negó a inscribir una escritura de compraventa de una finca que fué otorgada como consecuencia de una subasta judicial en pro-cedimiento ejecutivo hipotecario, fundándose en que no apa-recía en forma alguna que el deudor hubiera sido requerido de pago y en que los edictos anunciando la subasta fueron publicados en tres días consecutivos en vez de serlo una vez por semana durante el término de veinte días, y además consignó en la nota denegatoria de inscripción la existencia dé varios defectos subsanables. El comprador estableció re-curso gubernativo contra esa calificación del registrador y al resolverlo dijimos que el registrador había hecho bien en negar la inscripción por no habérsele acreditado que el re-querimiento de pago fué hecho, aunque como posiblemente había tenido lugar esto podría acreditársele con el docu-mento correspondiente; en cuanto al otro motivo para ne-gar la inscripción declaramos que el haber sido publicados los edictos para la subasta en tres días consecutivos y no una vez por semana durante veinte días como requiere el artículo 251 del Código de Enjuiciamiento Civil, que es apli-cable a las ventas en procedimientos ejecutivos hipotecarios, era una mera irregularidad que no hace inexistente el con-*822trato; y con respecto a los defectos snbsanables declaramos que existían los señalados por el registrador por lo qne con-firmamos la nota recurrida excepto por el segundo de los defectos insubsanables mencionados. Véase el caso de Manrique v. El Registrador, (pág. 544.)
Después de esa resolución el registrado^ convirtió la ano-tación preventiva que babía tomado de la venta en inscrip-ción definitiva por habérsele acreditado el requerimiento de pago y por los méritos de nuestra expresada resolución en cuanto a la manera en que fueron publicados los edictos, pero haciendo constar en esa inscripción como defecto sub-sanable que. la publicación de los edictos para la venta fue hecha en tres días consecutivos, por lo que el Sr. Manrique ha establecido este nuevo recurso gubernativo alegando como único fundamento para él que la calificación recurrida infringe el principio de que no puede fallarse dos veces,el mismo asunto, aplicado en el caso de Roig v. El Registrador, 18 D.P.R. 11.
El caso citado por el recurrente no es aplicable al pre-sente pues lo que hizo el registrador en dicho caso fue ne-gar por segunda vez una inscripción por motivos distintos de los que habían sido consignados en su primera -negativa y que fueron objeto de resolución nuestra, mientras que en el caso presenté el Registrador no ha negado la inscripción ni expone un defecto que antes no consignara pues en su primera calificación hizo referencia a la manera en que los edictos fueron publicados, que estimó ser constitutiva de de-fecto insubsanable, y habiendo resuelto nosotros que no cons-tituye tal clase de defecto sino una mera irregularidad en los procedimientos para la subasta, ha consignado en la nueva calificación el mismo defecto pero como subsanable.
No habiendo consignado el registrador en su calificación recurrida ahora un nuevo defecto que antes no expusiera en la primera calificación que fué objeto de resolución nues-tra es improcedente el fundamento alegado para que la re-voquemos y debe ser confirmada.